Citation Nr: 0519089	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease and arthritis.  

2.  Entitlement to service connection for cervical arthritis.

3.  Entitlement to service connection for right hip 
arthritis.  

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the lower thoracic and upper lumbar 
area, with retained foreign body and traumatic thoracic 
arthritis, currently rated as 20 percent disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
left shoulder shell fragment wound, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

In April 2005, additional evidence was submitted with a 
waiver of initial RO consideration.  

FINDINGS OF FACT

1.  The preponderance of the evidence is against establishing 
that lumbar degenerative disc disease and arthritis are 
attributable to either the veteran's military service or a 
service-connected disability.  

2.  The preponderance of the evidence is against establishing 
that cervical arthritis is attributable to either the 
veteran's military service or a service-connected disability.  

3.  The preponderance of the evidence is against establishing 
that right hip arthritis is attributable to either the 
veteran's military service or a service-connected disability.  

4.  Residuals of a shell fragment wound to the lower thoracic 
and upper lumbar area, with retained foreign body and 
traumatic thoracic arthritis, are not more than moderately 
disabling.

5.  Residuals of a left shoulder shell fragment wound are not 
more than moderately disabling.  


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease and arthritis were not 
incurred in or aggravated by active service, they may not be 
presumed to have been so incurred, and they are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.326 (2004).

2.  Cervical arthritis was not incurred in or aggravated by 
active service, it may not be presumed to have been so 
incurred, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310, 3.326.

3.  Right hip arthritis was not incurred or aggravated during 
active service, it may not be presumed to have been so 
incurred, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310, 3.326.

4.  The criteria for an increased rating for  residuals of a 
shell fragment wound to the lower thoracic and upper lumbar 
area, with retained foreign body and traumatic thoracic 
arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.56, Diagnostic Code 5320 (2004).

5.  The criteria for an increased rating for residuals of a 
left shoulder shell fragment wound have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1- 4.7, 4.56, Diagnostic Code 5301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through February and May 2003 letters and January 2004 
statement of the case.  He was provided notice of the 
evidence and information necessary to substantiate his 
claims; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for VA 
examination, and he was seen for that study in November 2003.  
The veteran was notified in the February 2003 letter to 
advise VA how it could secure pertinent evidence that he was 
aware of.  The January 2004 statement of the case, among 
other documents, advised the appellant what evidence VA had 
requested, and what evidence had been received.  He was 
essentially told that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued, in part, out of the 
proper chronological sequence the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence to substantiate his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



I.  Factual Background

In September 1950, while in combat in Haman, Korea, the 
veteran sustained shrapnel wounds to the back and right 
thigh.  The wounds were cleaned and dressed, and two days 
post injury the appellant was returned to duty.

The veteran was seen for a VA compensation examination in 
December 1953.  He reported having a back ache, back 
weakness, and an inability to lift anything.  Physical 
examination revealed three small scars to the right of the 
spinous processes.  Each scar was smaller than a quarter.  
There was no evidence of tissue loss or nerve injury.  Spinal 
motion was described as perfect, and the scars were not 
tender.  Chest x-ray studies in August 1953 were noted to 
have revealed a piece of metal in the left axillary area, as 
well as a separate piece of metal in the soft tissues of the 
back at the third lumbar vertebra area.  The diagnosis was 
shell fragment wound residuals, to include scars and retained 
foreign bodies.

The veteran was accorded a VA examination in December 1998.  
He reported service incurred shell fragment wounds to the 
back and right hip with retained foreign bodies.  Reportedly, 
back stiffness had increased in severity.  He also complained 
of right hip pain, left shoulder stiffness, and limitation of 
motion.  

On examination lumbar flexion was to 100 degrees and 
extension was to 0 degrees.  Straight leg raising was 
positive on the left side but not on the right side.  Bending 
was reportedly very difficult and painful.  The left shoulder 
demonstrated 100 degrees of abduction and forward flexion, 45 
degrees of external rotation, and 90 degrees of internal 
rotation.  X-ray studies showed a retained foreign body in 
the left upper extremity, and arthritic changes of the 
lumbosacral spine and right hip.  There was no ankylosis.  
The pertinent diagnoses were lumbosacral trauma with 
osteoarthritic changes; rule out disc disease; left shoulder 
trauma with partial ankylosis and osteoarthritic changes; and 
trauma and sprain of the right hip joint.  

Treatment records dated in January 2003 from Thomas McQuail, 
M.D. show the veteran was evaluated for left shoulder pain 
and low back pain.  The veteran complained of decreased range 
of motion and pain within the shoulder and increasing 
intermittent low back pain.  Physical examination revealed 90 
degrees of active left shoulder abduction and forward 
flexion, and 120 degrees of passive motion in these planes.  
There was supraspinatus and bicep tenderness.  The low back 
demonstrated a full range of motion with pain on 
hyperextension.  No real tenderness was evident.  Sensation 
was intact throughout.  X-ray studies showed left 
acromioclavicular joint arthritis, lumbar degenerative disc 
disease, and retained shrapnel in the left shoulder and 
lumbar spine. 

The veteran was accorded a VA examination in April 2003.  
With regard to his service connected shell fragment wound 
with retained foreign bodies of the back, the veteran 
complained of loss of strength, weakness, pain, limited 
ability to bend, and decreased ability to control movements.  
His symptoms were described as intermittent, and subject to 
flare-ups as often as once or twice a week, with each episode 
lasting two days.  He did not require bed rest.  He 
complained of difficulty bending the right hip.  

Examination revealed a small, one centimeter entry wound at 
the right lower parathoracic spine area, and a similarly 
sized second wound in the posterior left shoulder area.  
There was no exit wound.  Palpation of the muscles reveals no 
loss of deep fascia, loss of muscle substance, or impairment 
of muscle tone.  The scars were not tender, disfiguring, 
ulcerating, adherent, unstable, keloidal, productive of 
tissue loss, manifested by abnormal texture or limitation of 
motion.  There were no signs of decreased endurance or 
impaired coordination.  

Examination of the thoracic spine showed no evidence of 
radiation of pain on movement or muscle spasm.  There was 
tenderness in the right lower parathoracic area.  Straight 
leg raising was positive at 70 degrees.  There were no signs 
of radiculopathy.  The range of motion of the thoracic spine 
was within normal limits.  

Examination of muscle group XX showed muscle strength to be 
5/5.  The muscle injury does not affect the particular body 
part function it controls.  There was no evidence of muscle 
herniation.  The muscle injury did not involve tendon damage, 
bone, joint or nerve damage.  

Examination of the upper extremities shows no motor and 
sensory functions to be within normal limits.  Biceps and 
triceps reflexes were 2+ bilaterally. Lower extremities motor 
and sensory functions were within normal limits.  

Radiographs of the cervical spine revealed slight posterior 
osteophyte formation on the right at C5-C6, which encroached 
minimally on the foramen.  The other foramina were 
remarkable.  There was no subluxation or destructive bone 
lesion.   

Radiographs of the thoracic spine revealed moderate 
osteophyte formation at several of the lower thoracic discs, 
but the disc space height was maintained.  There was no 
destructive bone lesion.

The diagnoses were group XX spinal muscle injury secondary to 
a lower thoracic area shell fragment wound; shell fragment 
wound with retained foreign bodies of the right hip; right 
hip degenerative joint disease, unrelated to shell fragment 
wound, with no retained foreign bodies; shell fragment wound 
with retained foreign bodies of the back; degenerative joint 
disease of the cervical spine unrelated to shell fragment 
wound with no retained foreign bodies; lumbosacral 
degenerative joint disease with L5-S1 disc disease, unrelated 
to shell fragment wound, with no retained foreign bodies; and 
thoracic degenerative joint disease most likely due to a 
shell fragment wound without retained foreign body.  X-rays 
revealed no foreign body retained in the spinal areas.  

Treatment records HEALTHSOUTH dated from January to February 
2003 show the veteran participated in physical therapy for 
left shoulder and bilateral spine.

The veteran was accorded a VA examination in November 2003.  
He reported a history of left shoulder pain and stiffness, 
with flare-ups as often as once a month.  He also described a 
loss of left shoulder strength, weakness, pain, and impaired 
coordination.  He reported a history of physician prescribed 
bed rest once a month for two days at a stretch.  He also 
described a history of right hip pain, thoracic pain, and low 
back pain which radiated to the lower extremities.  The 
appellant stated that his low back disorder was manifested by 
a loss of strength, weakness, pain, and impaired 
coordination.  He further described intermuscular scarring.  
Pain necessitated the use of medication, but it did not 
result in lost time from work.  

Physical examination revealed that on palpation of the muscle 
groups I and XX there was no loss of either deep fascia or 
muscle substance, and there was no impairment of muscle tone. 
There were no signs of lowered endurance or impaired 
coordination.  For muscle groups I and XX, strength was 5/5.  
There was no muscle herniation.  The muscle injury did not 
involve any tendon, bone, joint or nerve damage.  The muscle 
injury did not affect the particular body part.  

Left shoulder motion was normal, but "limited" by pain, and 
a lack of endurance.  Pain was the major functional impact.  
There was no objective evidence of left shoulder fatigue, 
weakness, or incoordination.

Examination of the thoracic spine revealed no muscle spasm or 
tenderness.  There was negative straight leg raising, 
bilaterally.  Range of motion study of the thoracolumbar 
spine revealed flexion to 80 degrees; extension to 30 
degrees; right and left lateral motion to 30 degrees; and 
right and left rotation to 45 degrees.  Range of motion was 
limited by pain.  The examiner opined that pain was the major 
functional impairment due to the wounds.  The diagnoses were 
shell fragment wound of left shoulder; shell fragment wound 
of right hip; shell fragment wound of the back of L3; 
arthritis of the thoracic spine; left group I extrinsic 
muscles of shoulder girdle, and group XX spinal muscles.  

II.  Criteria for Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet.App. 439 (1995).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

III.  Service connection for degenerative disc disease
 and arthritis of the lumbar spine

In the present case, the veteran has been diagnosed as having 
lumbar degenerative disc disease and arthritis.  There is no 
competent evidence that either disorder was present in 
service, or that either disorder was compensably disabling 
within a year of service discharge.  Both degenerative disc 
disease and lumbar arthritis were first noted decades 
postservice.  There is no medical evidence to suggest that 
either degenerative disc disease or lumbar arthritis is in 
any way directly related to service.  

The veteran, however, contends that his degenerative disc 
disease and lumbar arthritis were caused or aggravated by the 
service-connected shell fragment wounds.  Notably, a VA 
examiner in April 2003 opined that lumbar degenerative disc 
disease and arthritis were not related to the service-
connected shell fragment wound disabilities.  The only 
evidence of record indicating that the claimed lumbar 
disabilities are related to service, or to a service-
connected disability, consists solely of the veteran's own 
statements.  As a layperson the veteran is competent to 
provide evidence of observable symptoms.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  He is not competent, 
however, to relate a disorder to a given cause.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not probative, therefore, of a nexus between 
the currently diagnosed degenerative disc disease and lumbar 
arthritis and a disease or injury incurred in service, or a 
service-connected disability.

In summary, the preponderance of the evidence of record is 
against finding that the veteran incurred lumbar degenerative 
disc disease and/or arthritis while in service, and is 
likewise against finding that either disorder is related to 
the service-connected shell fragment wound disabilities.  
Hence, service connection is denied.  

IV.  Service connection for cervical arthritis 

In this case the veteran currently has a cervical arthritis.  
There is no competent evidence of complaints or treatment 
related to this disability until 2003.  There is no competent 
evidence to suggest that the veteran's cervical arthritis is 
in any way directly related to service.  Additionally, there 
is no competent evidence of cervical arthritis within one 
year of separation from service.  In light of the above the 
Board must conclude that the preponderance of the evidence is 
against a finding that cervical arthritis was incurred during 
service.  

Further, as the preponderance of the evidence is against the 
claim, the Board finds that cervical arthritis is not related 
to his service connected shell fragment wounds.  In this 
regard an April 2003 examiner specifically opined that 
cervical arthritis was not related to shell fragment wounds.  
Although the veteran believes his cervical arthritis is 
secondary to his service- connected shell fragment wounds, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, 
entitlement to service connection for cervical arthritis is 
not warranted.  



V.  Service connection for arthritis
 of the right hip

In this case the veteran currently has arthritis of the right 
hip.  There is, however, no competent evidence of complaints 
or treatment related to this disability until 2003.  There 
likewise is no competent evidence to suggest that right hip 
arthritis is in any way directly related to service.  
Additionally, there is no showing in the competent medical 
evidence of treatment for or findings of arthritis of the 
right hip within one year of separation from service.  In 
light of the above the Board must conclude that the 
preponderance of the evidence is against finding that right 
hip arthritis was incurred during service.  

Further, as there is no competent evidence to connect right 
hip arthritis to the service-connected shell fragment wounds.  
To the contrary, on VA examination of April 2003, the 
examiner stated that the appellant's arthritis of the right 
hip was not related to shell fragment wounds.  Therefore, the 
mere contention of the appellant, without supporting medical 
evidence, is not sufficient to allow this claim.  Id.  Based 
on the foregoing, entitlement to service connection for 
arthritis of the right hip is not warranted.

VI.  Increased Ratings for shell fragment wound
 of the lower thoracic and upper lumbar area and left 
shoulder

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  A 
compensable rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
accordingly reviewed all medical evidence pertaining to 
appellant's disability, but places the greatest probative 
value on the most recent evidence.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The veteran is service connected for residuals of a Muscle 
Group I injury, shell fragment wound, left shoulder (non-
dominant).  A 10 percent rating is assigned under 38 C.F.R. § 
4.73, Diagnostic Code (DC) 5301.  This Diagnostic Code 
provides that Muscle Group I includes extrinsic muscles of 
the shoulder girdle.  Muscles listed as part of this group 
include the trapezius, levator scapulae, and serratus magnus.  
Pursuant to the rating criteria of DC 5301, a 10 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 20 percent rating is 
warranted.  

The veteran is also service connected for residuals of a 
Muscle Group XX injury, residuals of a shell fragment wound 
to the lower thoracic and upper lumbar region, evaluated as 
20 percent disabling, under 38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5320.  This Diagnostic Code provides that Muscle Group 
XX includes those muscles responsible for postural support of 
the body and extension of lateral movements of the spine.  
Muscles listed as part of this group include the spinal 
muscles, including sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).

Pursuant to the rating criteria of DC 5320, lumbar region, a 
20 percent rating is warranted if impairment of this muscle 
group is moderate.  If it is moderately severe, a 40 percent 
rating is warranted.  Further, under this Code, a 20 percent 
rating is in order for a moderately severe injury to the 
thoracic region, and a 40 percent rating may be assigned for 
a severe injury. 

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance, or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56.

A moderately severe disability of muscles involves a through-
and- through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  Id..

A review of the evidence detailed above reveals that the 
veteran was treated in service for shell fragment wounds to 
the lower thoracic and upper lumbar region and the left 
shoulder, with no evidence of explosive effect, residuals of 
debridement, or prolonged infection.  Significantly, there 
was no artery or nerve involvement, and studies were negative 
for any fracture.  These findings all suggest no more than 
moderate muscle damage to the affected groups.

On examinations of April 2003 and November 2003, the 
veteran's muscle strength was 5/5.  Muscle spasm was absent.  
There were no signs of radiculopathy.  Range of motion was 
limited by pain.  It was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the spine.  On neurological examination, sensory 
and motor testing was within normal limits.  Reflexes were 2+ 
bilaterally.  

With regards to the left shoulder, muscle strength was 5/5, 
and the joint's general appearance was within normal limits.  
The veteran's left shoulder motion was within normal limits.  
Range of motion was limited by pain and lack of endurance but 
not by fatigue, weakness, or incoordination.  

These findings from the service incurred wounds most closely 
correspond, at best, to a moderate disability contemplated by 
the currently assigned ratings.  The medical examinations do 
not indicate that there was loss of deep fascia or muscle 
substance on deep palpation.  There was no indication of a 
loss of normal firm muscle resistance when compared to the 
sound side.  Moreover, there is no evidence of tendon, bone, 
joint, or nerve damage.  Thus, after a careful review of the 
record, the Board finds that the preponderance of the 
evidence is against an increased rating for either shell 
fragment wound.  

In denying increased evaluations for the shell fragment 
wounds the Board acknowledges that where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), must be considered in addition to the 
schedular criteria.  DeLuca v. Brown, 8 Vet. App. 202, 207-
208 (1995).  In this regard, however, there is no objective 
evidence of deformity or atrophy of disuse, incoordination, 
excess fatigability, or weakened movement due to either 
wound.  Further, pain is specifically contemplated as a 
cardinal sign of a muscle wound.  As such, the Board finds 
that these provisions, in light of the evidence of record, 
do not provide a basis for an increased evaluation.

In reaching each of the above conclusions, the Board has not 
overlooked the veteran's written statements, or his hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to 
etiology or current severity of a disability.  Espiritu.  
Therefore, the veteran's statements addressing the etiology 
or severity of each of the disorders at issue is of limited 
probative value.

Finally, in reaching these decisions the Board has considered 
the doctrine of reasonable doubt.  As the preponderates 
against each of the veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lumbar degenerative 
disc disease, lumbar arthritis, cervical arthritis, and right 
hip arthritis is denied. 

Entitlement to increased ratings for residuals of a left 
shoulder shell fragment wound, and for residuals of a shell 
fragment wound to the lower thoracic and upper lumbar area, 
with retained foreign body and traumatic thoracic arthritis 
is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


